 

UNION CENTER NATIONAL BANK

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the "Agreement") is made as of the 12th day of April,
2013, between Union Center National Bank, a bank chartered under the laws of
Congress (the "Bank") and Mr. Joseph D. Gangemi ("Executive").

 

WHEREAS, the Executive is currently serving as a Senior Vice President, & Chief
of Staff & Treasury at the Bank;

 

WHEREAS, the Executive and the Bank desire to enter into an Employment Agreement
to formalize the terms and conditions of the Executive's employment at the Bank
which Employment Agreement supersedes all previous Employment Agreements entered
into between the Bank and Executive,

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings made
herein, the Bank and the Executive, each intending to be legally bound, hereby
agree as follows:

 

1.Position. The Executive shall be employed as the, Senior Vice President, &
Chief of Staff & Treasury and shall perform such duties that are reasonably
suitable to the Senior Vice President, & Chief of Staff & Treasury position as
may be assigned to the Executive from time to time by the President and CEO. The
Executive's employment will be on a full time basis at the Bank's offices
located in Union, New Jersey, subject to such reasonable travel as may be
required from time to time to perform Executive's duties. The Executive agrees
to devote his full time and attention to the business of the Bank and to perform
such duties as may be required of him to the best of his abilities, and will not
accept any other employment without the prior written consent of the Bank, such
consent not to be unreasonably withheld.

 

2.Term of Employment. Subject to the terms and conditions hereof, the Term of
this Agreement shall commence on the Effective Date and shall continue until
otherwise terminated pursuant to provisions of paragraphs 5, 6, 7, 8 or 9 of
this Agreement.

 

3.Compensation. The Bank shall pay to the Executive compensation for his
services during the Term of Employment as follows:

 

(a) The Executive shall be paid a minimum base salary of One-Hundred and Forty
Six Thousand Two Hundred Thirty Seven Dollars and Seventy Six Cents
($146,237.76) per annum. The Executive's base salary shall be reviewed at least
annually. Such review shall be conducted by the President and CEO. The base
salary and any annual increases in base salary shall be paid in regular
installments in accordance with the Bank’s standard payroll practices. The Bank
shall withhold from Executive’s Salary all applicable federal, state or local
withholding taxes, employment taxes and any other amounts, which the Bank may be
required to deduct or withhold pursuant to any federal, state or local laws,
rules or regulations.

 

(b)The Executive shall be entitled to reimbursement for all proper business
expenses incurred by him with respect to the business of the Bank in the same
manner and to the same extent as such expenses are reimbursed to other officers
of the Bank and in accordance with the policies of the Bank.

 

1

 

 

(c)The Executive shall be eligible for the Bank’s AIP Incentive Plan, Stock
Option Plan and Profit Sharing Plan.

 

(d)The Executive shall be reimbursed for any other expenses related to his
duties as Senior Vice President, & Chief of Staff & Treasury, such as attendance
at various seminars, conventions and/or similar functions.

 

(e)The Executive shall be entitled to a monthly automobile allowance of $250.00
per month plus mileage and increased in step with other executives receiving
this same benefit.

 

4.Benefits. The Executive shall be entitled to receive benefits including
vacation time and insurance benefits, in accordance with the benefit policies
developed for the Bank and approved by the Board of Directors.

 

5.Termination for Cause. The Bank may terminate the Executive's employment for
Cause, upon written notice to the Executive which notice shall specify the
reason for termination. In the event of termination for Cause, the Executive
shall not be entitled to any further payment of benefits under the Agreement
other than salary accrued as of the date of termination. For purposes of the
Agreement, "Cause" shall mean; (i) the willful or repeated failure by the
Executive to perform his duties hereunder or failure to abide by the policies
set forth in the Employee Handbook, after at least one warning in writing from
the Bank identifying any such failure occurring not less than forty-five (45)
days prior to the date notice of termination is given by the Bank pursuant to
this section; (ii) the willful misconduct of the Executive in the performance of
his duties hereunder; (iii) conviction of a felony (other than a minor traffic
violation); (iv) use of alcohol or illegal drugs which interferes with the
performance by the Executive of Executive's duties; (v) excessive absenteeism,
other than for illness, after at least one warning in writing from the Bank;
(vi) the unauthorized disclosure or use of any confidential information or
proprietary data of the Bank, its parent, or its subsidiaries; (vii) the
happening of any event or existence of any circumstances which prevents the
Executive from serving as an officer of the Bank under the New Jersey banking
regulations; (viii) Executive's conduct which in the reasonable opinion of the
Bank brings public discredit on, or injures the reputation of, Bank. Upon
termination of Executive's employment pursuant to this Paragraph, Executive will
be bound by the terms and conditions of Section 10 hereof.

 

6.Disability. If during the Term of Employment, the Executive shall become
permanently disabled or is otherwise unable to perform the essential functions
of his job with or without reasonable accommodation for six consecutive months,
or for shorter periods aggregating six (6) months, in any twelve month period,
the Bank may terminate the employment of the Executive hereunder upon written
notice to the Executive. In such event, the Executive shall not be entitled to
any further payments or benefits under this Agreement other than payments that
the Executive may be entitled to receive pursuant to any disability insurance
policy which the Bank may obtain for the benefit of its officers generally, and
salary accruing up to the date of termination. Upon termination of Executive's
employment pursuant to this Paragraph, Executive will be bound by the terms and
conditions of Section 10 hereof.

 

7.Death. Upon the death of the Executive, the Executive shall not be entitled to
any further payments of salary and/or benefits under this Agreement other than
salary accruing up to the date of Executive’s death.

 

2

 

 

8.Termination Without Cause. The President and CEO may, at his discretion,
terminate Executive's duties and responsibilities as Senior Vice President &
Chief of Staff & Treasury and therefore terminate Executive’s continuing
employment with the Bank. . If the President and CEO should terminate
Executive’s employment without cause pursuant to the provisions of this Section
8, the Bank shall nonetheless be obligated to pay to Executive a lump sum of
severance compensation equal to two times the annual salary and benefits then
being paid to the Executive pursuant to paragraph 3 of this Agreement.

 

Notwithstanding the provisions of this Section 8, upon a termination without
cause as a result of a change in control during the first twenty-four (24)
initial months of this Agreement, in addition to the Bank’s obligations under
Sections 2 and 3, the Bank shall pay to the Executive the Annual Incentive
payment to which he could have been entitled under the AIP, provided such Annual
Incentive has not already been paid to the Executive. In addition, the Bank will
provide an additional cash payment to Executive, payable monthly, for a period
of twenty four (24) months equal to the difference between the health insurance
benefits provided by the Bank and the cost of COBRA continuation coverage.

 

9.Resignation. Should Executive, at his discretion, elect to terminate this
contract for any reason, he shall provide to the President and CEO at least
ninety (90) days written notice of his decision to so terminate this Agreement.
Executive shall continue to render his services and be paid his current base
annual salary during the period up to the date of termination. At the conclusion
of that ninety (90) day period of notice, all rights, duties and obligations
under this contract shall terminate, except for those provided for in Section
10.

 

If the Executive terminates service for good reason, then such termination shall
be treated as a termination without cause under Section 8.. In addition, the
Bank will provide an additional cash payment to Executive, payable monthly, for
a period of twenty four (24) months equal to the difference between the health
insurance benefits provided by the Bank and the cost of COBRA continuation
coverage.

 

Good reason under this Agreement shall mean:

 

·Diminution in authority, duties or responsibilities of the Executive without
the Executive’s written permission;

·Reduction in the Executive’s base salary;

·Any failure of the Bank to obtain the assumption of or the agreement to perform
this Agreement by any successor to the Bank or for the Bank to materially breach
this Agreement;

·The Bank or any successor to require the Executive to be permanently assigned
to a future administrative headquarters of the Bank which headquarters location
is more than fifty miles from the present administrative headquarters location.

 

In the event of the occurrence of any of the preceding, the Bank shall have 30
days in which it may remedy the condition.

 

10Non-Disclosure, Non-Compete and Restrictive Covenants

 

(a)Executive shall not, at any time during or following the period of
Employment, disclose, use, transfer or sell, except in the course of employment
with Bank, any confidential information or proprietary data of Bank, or its
subsidiaries or affiliates so long as such information or data remains
confidential and has not been disclosed or is not otherwise in the public
domain, except as required by law or pursuant to legal process.

 

3

 

 

(b)           Executive agrees that, for a period of one (1) year commencing on
the date of termination of the Executive’s employment hereunder or the date of
Executive's last receipt of compensation for employment, whichever last occurs,
Executive will not within Union County, New Jersey engage in, or own, manage,
operate, control, be employed by or participate in the ownership, management,
operation or control of or otherwise be connected in any manner with any
business which engages in, any activity which is competitive with the business
of the Bank or any of its subsidiaries as conducted on the date of such
termination,

 

(c )          For a period of one (1) year following termination of Executive’s
employment hereunder, Executive shall not urge, induce, entice or in any matter
whatsoever solicit other employees of the Bank to leave such employ.

 

(d) Reasonableness of Covenants. Executive acknowledges that: (a) the terms
contained in this Paragraph 10 are necessary for the reasonable protection of
Bank’s interests (b) each and every covenant and restriction is reasonable in
respect to its subject matter, length of time, and geographical area; and (c)
Bank has been induced to enter into this Agreement with Executive, in part, and
is relying upon the representation by Executive that he will abide and be bound
by, each of the aforesaid covenants and restraints.

 

(e) Injunctive and other Relief.

 

i.Executive acknowledges and agrees that the covenants contained herein are fair
and reasonable in light of the consideration paid hereunder, and that damages
alone shall not be an adequate remedy for any breach by Executive of Executive's
covenants which then apply and, accordingly, expressly agrees that, in addition
to any other remedies which Bank may have, Bank shall be entitled to seek
injunctive relief in any court of competent jurisdiction for any breach, or
threatened breach, of any such covenants by Executive. Nothing contained herein
shall prevent or delay Bank from seeking in any court of competent jurisdiction
specific performance, or other equitable remedies, in the event of any breach,
or intended breach, by Executive of any of its obligations hereunder, including
the payment to the Bank of its legal fees and costs incurred in the enforcement
of the within covenants.

 

ii.In the event Executive breaches Executive's obligations under Section 10(a)
and/or Section 10(b), the period specified therein shall be tolled during the
period of any such breach, and any litigation seeking remedies for such breach,
and shall resume upon the conclusion or termination of any such breach and any
such litigation. The remedies set forth in this Section are cumulative and in
addition to any and all other remedies available to Bank at law or in equity.

 

(f) In the event that there is a conflict between the terms and conditions of
this Section and the terms and conditions of any other section of this
Agreement, the terms and conditions of this Section 10 shall prevail.

 

(g) The provisions set forth in this Section 10 of the Agreement shall survive
the termination of Executive's employment with the Bank, or the expiration of
this Agreement, as the case may be, and shall continue to be binding upon
Executive in accordance with their respective terms.

 

4

 

 

11    Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach, nor shall any waiver of any provisions of this Agreement
in any instance shall be deemed to be a waiver of any other provision in any
other instance.

 

12    Representation by Counsel. The Executive represents and warrants to the
Bank that he has been advised to retain legal counsel in connection with the
preparation, negotiation and execution of the Agreement.

 

13    Governing Law. The term of this Agreement shall be governed by, and
interpreted and construed in accordance with the laws of New Jersey applicable
to agreements made and fully to be performed in such state. Each Party submits
to the exclusive jurisdiction of the Courts in the State of New Jersey for all
matters arising pursuant to or as a result of the terms of this Agreement.

 

14 Entire Agreement; Amendment. This Agreement sets forth the entire
understanding of the parties hereto with respect to its subject matter and
supersedes all prior agreements, negotiations and understandings, written or
oral, with respect to matters covered hereby. The amendments or termination of
this Agreement may be made only in a writing executed by the Bank and the
Executive, and no amendment or termination of this Agreement shall be effective
unless and until made in such a writing.

 

15Assignment. This Agreement is personal to the Executive and the Executive may
not assign any of his rights or duties hereunder, but this Agreement shall be
enforceable by the Executive's legal representatives, executors or
administrators. This Agreement may be assigned by the Bank to any entity which
acquires all or substantially all of the assets of the Bank existing at the time
of such acquisition, or with or into which the Bank is consolidated or merged.

 

16    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

17Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, and together shall constitute one and the
same instrument.

 

IN WITNESS WHEREOF, the Bank, by its duly authorized officer, and the Executive
have executed this Agreement by signatures as of the day and year first written
above.

 

EXECUTIVE:   UNION CENTER NATIONAL BANK       /s/Joseph D. Gangemi   By:
/s/Anthony C. Weagley Joseph D. Gangemi     Anthony C. Weagley 17 Hoffman Drive
    Its:  President and CEO Califon, NJ    07830      

 

5

 